[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                    FINDINGS, ADJUDICATION AND ORDER
The Respondent child was charged with two counts of assault in the third degree and one count of Breach of the Peace. The Court heard the case on December 18, 2001 and March 19, 2002.
The Court finds that the following facts were proved by the STATE OF CONNECTICUT:
  1. The Respondent child initiated the confrontation on the school bus.
  2. The alleged victim initially ignored the verbal attack and the two exited the bus without any issue being joined.
  3. The Respondent child continued the verbal assault after leaving the bus and the alleged victim continued to avoid confrontation by walking ahead of the crowd on the opposite side of the Street.
  4. At some time after initiating the attack the Respondent called the alleged victim a "flat-chested bitch."
  5. The Respondent's taunting eventually precipitated a confrontation between the two that turned into a fight.
  6. As a result of the fight, the alleged victim CT Page 5458 received injuries to the face and head that required treatment.
7. No evidence established injury to the respondent. And
8. The Respondent was the aggressor.
The Court further finds that the second charge of Assault in the third degree was not proved.
Based on those findings, the Court has concluded that:
  1. The Respondent, with intent to cause annoyance, engaged in fighting, violent, and threatening behavior in a public place and used abusive and obscene language in a public place. And
  2. The Respondent with intent to cause physical injury to another person did cause such physical injury.
Based on those conclusions, the Court adjudicates the Respondent to be a delinquent based on violations of sections 53a-61 and 53a-181 of Connecticut General Statutes.
The matter is to be scheduled for disposition as determined by the Clerk during the week of May 20th
By the Court
Thayer Baldwin, Jr. Judge of the Superior Court.